Citation Nr: 1522808	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  07-05 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral pes planus and bilateral knee disabilities. 

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert Chisolm, Attorney


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1975 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The February 2007 rating decision denied entitlement to a TDIU and the August 2011 rating decision denied service connection for a low back disability. 

In March 2009, January 2011, and March 2013, the Board remanded the claim of entitlement to a TDIU for further development.  In an April 2014 decision, the Board reopened and denied the claim of entitlement to service connection for a low back disability.  The Board also again remanded the claim of entitlement to a TDIU for further development.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC).  A September 2014 Joint Motion for Remand (JMR) vacated the portion of the April 2014 Board decision that denied entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral pes planus and bilateral knee disabilities.  The case has been returned to the Board for action consistent with the JMR.  Additionally, the development for the TDIU claim has been completed and the case has been returned to the Board. 

The Board notes that the Veteran previously appointed Disabled American Veterans as his representative.  In December 2014, the Veteran submitted an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22), an appointed the above noted private attorney.  

The claim was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated May 2011 to August 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Low Back Disability

The Veteran contends that his low back disability is secondary to his service connected bilateral pes planus and bilateral knee disabilities.  

As noted in the September 2014 JMR, in the April 2014 decision, the Board failed to adequately address why the July 2013 VA examiner's opinion that the Veteran's low back disability was not "significantly aggravated" by his service-connected disabilities, ruled out a finding that it was aggravated, even if not significantly, by those disabilities.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  The JMR also noted that the September 2013 VA examiner found that "[t]here is no association [between] degenerative disc disease and pes planus or the veteran[']s bilateral knee condition" and the Board again did not consider the Court's holding in El-Amin.  Finally, the Court noted that the Board failed to address the Court's holding in Wise v. Shinseki, 26 Vet. App. 517 (2014) ("In keeping with the benefit of the doubt rule, Congress has not mandated that a medical principle have reached a level of scientific consensus to support a claim for VA benefits"). 

The Board finds that as the July 2013 and the September 2013 VA opinions failed to specifically opine as to whether the Veteran's low back disability was aggravated by his service-connected disabilities, the Veteran should be afforded a new VA examination to determine the nature and etiology of his low back disability.  

Additionally, in March 2015, the Veteran's representative submitted additional evidence and stated that enclosed was a medical opinion from a Donald Miller, Jr. with "C.V and attachments".  The Board notes that on review of the documents submitted with the March 2015 statement there is no opinion from Donald Miller or a copy of his C.V.  Therefore, on remand, the Veteran should be afforded another opportunity to submit this medical opinion.  



TDIU

The Veteran contends that he is unable to work due to his service-connected disabilities.  

The Board notes that the May 2014 VA examiner concluded that the Veteran's low back disability limited the Veteran to light or sedentary work.  As such, the Board finds that the Veteran's TDIU claim is inextricably intertwined with the Veteran's claim for entitlement to service connection for a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding treatment records, both VA and private, for his low back disability.  The RO/AMC should secure any necessary authorizations. Specifically, the RO/AMC should obtain outstanding VA treatment records dated August 2013 to the present and the Veteran should be afforded another opportunity to submit the medical opinion and other evidence from Donald Miller, Jr.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Then, schedule the Veteran for a VA examination to determine whether the low back disability is related to the Veteran's service-connected bilateral pes planus and bilateral knee disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies should be performed, and all findings should be reported in detail. 
The VA examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed low back disability was aggravated (i.e., permanently worsened beyond the natural progress of the disease) by his service-connected bilateral pes planus and/or bilateral knee disabilities. 

The examiner should specifically address whether there was any increase in severity of the Veteran's low back disability that was proximately due to or the result of the Veteran's service-connected bilateral pes planus and bilateral knee disabilities, including an abnormal gait, and not due to the natural progress of the Veteran's low back disability. 

In rendering these opinions, the examiner should acknowledge and discuss the private and VA opinions of record, articles submitted by the Veteran, and the lay statements of record.  

In addition, the examiner should discuss the degree of functional and occupational impairment attributable to the Veteran's service-connected disabilities, including the Veteran's low back disability if such is found to be related to his service-connected disabilities.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

3. After completing the above, and any additional development deemed necessary, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



